Citation Nr: 1531076	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-34 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a right foot disorder, to include as secondary to a left foot disorder. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from July 1971 to July 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the left foot during service; arthritis was not manifest to a degree of 10 percent or more within one year of service separation; no current left foot disorder is related to service.

2.  The Veteran did not sustain an injury or disease of the right foot during service; arthritis was not manifest to a degree of 10 percent or more within one year of service separation; no current right foot disorder is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A right foot disorder was not incurred in service and is not proximately due to or a result of a service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a left foot disorder on the basis that it is related to an injury to the left foot in service.  He is seeking service connection for a right foot disorder on the basis that it was incurred as a result of alterations in his gait necessitated by the left foot disorder.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records reveal no complaint of or treatment for a foot injury or disease.  When the Veteran was examined at service separation in July 1975, his feet were found to be clinically normal, just as they had been when examined, accepted, and enrolled for active duty in June 1971, and in a July 1971 interval examination.  At service separation, the Veteran completed a report of medical history on which he indicated that he had no history of foot trouble and that he had no current foot trouble.  The Veteran reported that he was in good health.  

After service, the first record of treatment for any condition does not appear until a June 20, 2006 visit to D.J. Kass, MD at Portage Health Medical Group.  At that time, Dr. Kass noted that the Veteran was a new patient and had not been seen by a doctor since his Navy physical in 1971.  At that time, the Veteran denied any medical problems other than heartburn.  Over the next few years, the Veteran was treated by this provider on several occasions for other complaints, his back in particular, without mention of a history of foot problems or current foot problems.  The first reference to foot problems appears in a clinical note dated November 9, 2009, at which time the Veteran reported that his feet had been painful for six or seven months.  According to the Veteran's account, the pain seemed to start after he bought a new pair of work boots.  He was treated again in December 2009 for persistent pain involving both feet.  X-rays revealed a mild hallux valgus deformity and degenerative changes at the left first metatarsal phalangeal joint.  The diagnoses included degenerative arthritis of the left first metatarsophalangeal joint, and plantar fasciitis.  

A March 2011 treatment note of private podiatrist D. Reminga reveals that the Veteran's symptoms were due to unknown etiology, that they had been experienced for one and a half years, and that onset had been gradual.  He specifically denied traumatic injury.  The assessment at that time was plantar fasciitis of the right foot and rule-out neuroma of the left foot.  Hallux limitus of the left foot was diagnosed in April 2011.  Neuritis and pronation of both feet were listed in a May 2011 note.  In February 2012 (the note is incorrectly dated 2011, although this is not significant to the claim), the Veteran reported that he was on his feet a lot, that his work was performed on concrete floors, and that he had been working in his vocation for several years.  He again denied trauma.  At that time, he also denied any right foot pain. 

Private treatment notes from Atlas Alternative Care Center reflect chiropractic treatments starting in November 2011.  In addition to symptoms of lumbar origin, the chiropractor noted an increased mass of the first digit on the left foot due to an increase in bone from an old injury.  The Veteran reported that he sustained a broken toe at age 20.  

The Board observes that the Veteran's assertion to the chiropractor would place the date of injury between March 1973 and March 1974.  The Board notes that this is the first reference in the record to an in-service foot injury.  The Veteran established treatment from VA in January 2012 noting that he wanted to establish care with VA prior to retirement.  At that time, he reported that his left foot was injured while on active duty. 

In his February 2012 informal claim, the Veteran described an in-service left foot injury, which he reported occurred in approximately 1974.  Just two months later in April 2012, he completed a VA Form 21-526.  On the first page, he reported the date of onset of the left foot disability as 1972.  On the second page, he reported the date of onset of the left foot disability as 1973.  There was no reference to the right foot, although he commented in the remarks section that it was getting very hard to work all day on his "feet" (pleural).  

On the notice of disagreement, the Veteran provided a more detailed description stating that he had sustained an injury when a brass coupling on a water hose fell on his foot.  According to his account, although he sought treatment for the injury, he was told that he had a broken toe and that nothing could be done for it.  Therefore he returned to work.  According to this account, the toe remained painful a month or two.  

The Veteran was afforded a VA examination in November 2012 and again reported his account of having sustained an injury to the left foot when a hose coupling fell on it.  He reported having to hobble around after the injury and having pain in the toe at that time, which hurt more and more as time passed.  The VA examiner diagnosed metatarsalgia and degenerative traumatic arthritis of the left foot.  There was no nexus opinion provided; however, the examiner noted "[a]fter review of this veteran's c-file there is no mention in regards to this veteran injuring his foot.  However, this veteran's testimony is given greater probative value."

A letter from Dr. Reminga dated November 1, 2013 notes that the Veteran had undergone foot surgery in November 2012 for hallux limitus of the left foot.  The Veteran had related an incident "many years ago" where he shattered his left great toe while serving in the military.  According to this account, he informed his commanding officer of the incident at the time of the injury and medical evaluation or treatment was not given as an option.  Dr. Reminga opined that, "[a]s a result of this injury many years ago it is well within the realm of possibility and my speculation that this injury resulted in the patent's current condition."  Dr. Reminga commented that traumatic arthritis often will not manifest itself until many years after a traumatic event.  

The Veteran is competent to describe having incurred an injury to his left foot in service, and having been told by an individual that the toe was broken.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

While the Veteran's recent account of an in-service injury is competent evidence, the Board finds that it is not credible.  Here, the Veteran has provided conflicting statements regarding the incurrence of an injury in service.  The date of the injury has varied from one account to the next, and has even been inconsistently reported within the same document.  At the time of service separation, he not only denied any current foot trouble, but any history of foot trouble.  The contemporaneous nature of the statement of medical history at discharge is significant.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

Furthermore, because the Veteran was then seeking only medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The United States Court of Appeals for Veterans' Claims (Veterans Court) has observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

Moreover, his initial post-service accounts to treatment providers also contradict his current assertions.  In March 2011, he specifically denied traumatic injury and reported a history of symptoms for one and a half years.  In February 2012, he also denied trauma.  And, in November 2009, he reported that his symptoms began after he bought a new pair of work boots a few months prior.  

While the Veteran's chiropractor noted an increased mass of the first digit on the left foot due to an increase in bone from an "old injury."  There is no specific finding as to the actual age of the injury.  The chiropractor noted that Veteran's report that it occurred at age 20; however he included no explicit endorsement of this account.  

The opinion of Dr. Reminga is speculative by his own words, "my speculation."  The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

While the VA examiner appears to have accepted the Veteran's account of an in-service injury, no opinion was actually offered.  A statement from a medical professional expressing acceptance of the Veteran's account of an injury does not equate to a medical opinion that a current disability is related to that injury.  Moreover, even if the examiner had expressed a medical opinion, it would carry no probative weight.  The question of whether there was an injury or disease in service is a question of fact for VA adjudicators to determine.  A persuasive medical opinion would certainly be evidence for consideration in such a determination; however, such evidence would not be determinative.  Here, no persuasive reasoning was provided as to why the examiner accepted as true the Veteran's account of his injury, and the Board has found the account to be lacking in credibility.  

While the Veteran has been diagnosed with arthritis, a presumptive disease, there is no manifestation of arthritis to a degree of 10 percent or more within one year of service separation.  The first finding of arthritis comes in the context of the current claim.  Accordingly, the presumption is not for application here.  

As a preponderance of the evidence regarding an injury or disease either foot in service is against the claims, the Board concludes that service connection for a left foot or right foot disorder on a direct basis is not warranted.  As service connection is not in effect for a left foot disorder, the Veteran's assertion that his left foot disorder caused his right foot disorder is also not availing.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a medical examination.  

The Board acknowledges that the Veteran has not been afforded a VA medical opinion with respect to these claims.  However, the Board finds that a VA opinion is not necessary in order to decide either claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

For the reasons explained in this decision, the Board finds that there is no credible evidence of an in-service disease or injury to the left foot.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA opinion could aid in substantiating the claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  As there is no service-connected left foot disability, an opinion as to secondary incurrence of a right foot disability is also not necessary.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


